Citation Nr: 0512803	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-29 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for low back pain 
syndrome, currently evaluated as 40 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to March 
1980.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal. 

The issue of entitlement to a TIDU is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back pain syndrome is manifested by 
complaints of pain, no significant neurological findings, and 
X-ray evidence of degenerative disc disease at L5-S1, with no 
evidence of any spondylolisthesis or compression fracture.   

3.  The veteran's thoracolumbar spine demonstrates flexion 
from 80 to 90 degrees, extension from 15 to 30 degrees, and 
right and left lateral bending from 30 to 40 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
low back pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 
5292, 5293 (as in effect both prior to and on and after 
September 23, 2002) and 5243 (as in effect on and after 
September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
his service-connected low back pain syndrome.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in October 2002, a statements of the case (SOC) issued 
in May 2003, a supplemental statements of the case (SSOC) 
issued in February 2004, as well as letters by the RO dated 
in March 2002, August 2002, and March 2003.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the 
letters by the RO notified the veteran of the division of 
responsibility between himself and VA in obtaining evidence 
needed to substantiate his claim.  The Board notes that not 
all letters were provided prior to the initial RO 
adjudication of his claim, as required by the recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R.  § 
3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005). 

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The Board notes that the 
veteran's spine was examined by VA in July 2002 and November 
2003, which appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 



I.  Merits of the Claim

The record shows that the veteran was treated in service for 
low back pain.  It was also noted that the veteran had spina 
bifida occulta at the S-1 level.  As a result, in a June 1981 
rating decision, the RO granted service connection and 
assigned a noncompensable (zero percent) evaluation for low 
back pain syndrome.  This disability evaluation was 
eventually increased to the 40 percent level.  Therefore, the 
issue before the Board is entitlement to an evaluation in 
excess of 40 percent for low back pain syndrome. 

A.  Factual Background

In his November 2001 claim, the veteran explained that his 
service-connected back disability had worsened.  He wrote, 
"I can hardly walk any distance without pain in my back, 
hips and legs."  He also reported shooting pain and numbness 
in his hands and forearms.  

The veteran received VA treatment for his low back pain 
syndrome on several occasions in 2000 and 2001.  A June 2000 
entry notes that spinal X-rays and an MRI did not show a 
spinal etiology for his symptoms involving pain in his back 
and lower extremities.  The clinician strongly suspected 
poly-arthropathy, especially in the right hip and right knee.  
A CT scan of the lumbar spine in October 2000 revealed a 
prominent central herniated nucleus pulposus at L5-S1. 

The veteran was hospitalized by VA in August 2001 for matters 
unrelated to the current appeal.  At that time, the veteran 
reported pain in his lower back with pain and numbness in the 
left leg.  He denied loss of muscle tone and strength.  
Diminished reflexes were present in the patellar and Achilles 
to +1.  X-rays of the lumbosacral spine revealed small 
Schmorl's nodes involving the inferior end plate of L1, in an 
otherwise normal study.  

In a January 2002 letter, E.R., M.D., wrote that he had 
reviewed the veteran's records and determined, "There is a 
question he might have had a problem with workability."  Dr. 
E.R. indicated that the veteran had degenerative disc disease 
at L5/S1 with an annular tear.  An MRI also showed slight 
accentuation of moderate bulge, moderately severe bulging 
contour to the disc, which would be classed as anterior 
herniation.  Dr. E.R. indicated that some of the records 
disclosed evidence of claudication.  Dr. E.R. also noted the 
veteran's history of alcoholism and commented that the 
veteran's ability to work was uncertain.  Dr. E.R. then 
indicated: "Very likely he has continued back pain from this 
and it would be difficult for him to work.  If he did work it 
would be difficult for him to find employment.  Unstable back 
findings and chronic pain may negate that."  However, Dr. 
E.R. commented that he had never examined the veteran.  

Dr. E.R. eventually examined the veteran in March 2002.  At 
that time, Dr. E.R. noted that the veteran had been having 
pain in his right SI area and mid to lower back.  The veteran 
reported pain down the back of his right leg, which was 
weaker than the left.  He also reported occasional numbness 
in the left leg from the groin to the knee.  It was noted 
that the veteran had difficulty obtaining employment because 
of his back problem.  He took anti-inflammatory medication 
for pain as well as Triprolidine for muscle spasm. 

A physical examination performed by Dr. E.R. revealed spasm 
as well as a hard hypertrophy of the right paraspinous 
muscles from L4 to at least T1.  No tenderness was present 
over S1, although Dr. E.R. noted that this was the area where 
the veteran reported pain.  In fact, no tenderness was 
present over the lumbar paraspinous muscles.  Straight leg 
raising was positive to 80 degrees for the right leg, but 
negative for the left.  Muscle strength testing revealed 
weakness on plantar flexion on the right and with flexion of 
the knee.  Dr. E.R.'s diagnostic assessment included (1) 
history of lumbar disc disease, although it was uncertain as 
to whether he had a full lumbar neuropathy from it; (2) 
lumbar strain; (3) right lumbar paraspinous muscle strain; 
and (4) some evidence of right S1 radiculopathy based on 
weakness of plantar flexion, etc. 

At a VA examination in July 2002, the veteran rated his low 
back pain at approximately 7 on a pain scale from 1 to 10.  
He also reported numbness in the left lower extremity.  
Objectively, the veteran's gait was somewhat wide based.  
Range-of-motion testing revealed 90 degrees of flexion, 30 
degrees of extension, and 40 degrees of lateral bending 
bilaterally.  Pain was present with motion.  The veteran also 
had difficulty straightening up after bending forward.  His 
spinal units were stable.  Muscle spasm and mild pain were 
present on palpation.  He had difficulty walking on his 
heels, and lost balance while tandem walking.  Decreased 
sensation was present in stocking distribution bilaterally.  
Knee reflexes were 2+ bilaterally.  He had loss of ankle 
reflexes on the left, and 1+ on the right.  The back 
demonstrated no loss of coordination.  Bowstring sign was 
negative on both sides.  X-rays revealed small Schmorl's 
nodes involving the inferior end plate at L1, with no other 
findings and no significant changes since July 1999.  The 
examiner concluded that the veteran had chronic back pain 
syndrome.  The examiner explained that pain caused no 
significant limited functional ability, but that limitation 
of motion was present due to pain on use or repetitive 
forward bending.  The examiner also noted that the veteran 
may have peripheral neuropathy which may aggravate his low 
back pain.  

The veteran was afforded a VA general medical examination in 
October 2003 to evaluate his various disabilities.  At that 
time, the veteran's current complaints included a low 
backache, which he rated at approximately 6 to 7 on a pain 
scale from 1 to 10.  He also reported occasional flare-ups of 
pain, during which time pain increased to 9/10 and rendered 
him bedridden.  These occurred two to three times during the 
last year.  He explained that pain was aggravated by 
prolonged standing and sitting.  He said he was able to 
perform activities of daily living, but that he moved slowly 
and had difficulty getting out of bed and getting up from a 
chair.  He also reported numbness in the lateral aspect of 
the left thigh during the past year.  The veteran reported 
that he stopped working as a truck driver because of low back 
pain and depression.

A physical examination revealed that the veteran had a normal 
gait and used no ambulatory aids.  Motor strength in the 
lower extremities was 4/5 bilaterally.  He was able to walk 
on his heels but had difficulty walking on his toes.  
Patellar and Achilles' reflexes were +2 bilaterally.  Plantar 
response was downgoing.  The examiner noted that he was 
unable to elicit a positive straight leg finding either when 
the veteran was sitting or reclining.  The examiner observed 
that the veteran used his arms to assist him while getting up 
from both the sitting and the reclined positions.  The 
veteran's back demonstrated limitation of motion, although a 
detailed examination was deferred in light of the veteran's 
future VA examination of the spine.  The examiner concluded 
that the veteran appeared to need his arms with some back 
motions, especially forward flexion.  The examiner then 
referred to a VA examination performed in November 2003.

At his November 2003 VA examination, the veteran estimated 
that his low back pain averaged 6 to 7 on a pain scale from 1 
to 10.  He indicated that pain was 5/10 at its best and 9/10 
at its worst.  He described the pain as aching in nature but 
occasionally stabbing.  He denied radicular symptoms, but 
reported weakness in the right lower extremity as well as 
numbness and tingling in the left lateral thigh.  He denied 
bowel or bladder incontinence.  He said that pain was 
aggravated by bending, walking, lifting, pushing, pulling, 
coughing, sneezing  carrying objects, as well a cold and damp 
weather.  He said that pain decreased with heat, lying on his 
side, chiropractic treatment, and physical therapy.  He said 
he had used a back brace in the past but stopped using it 
because it was not helping.   

Objectively, the veteran had decreased sitting tolerance and 
appeared to have trouble getting up from the sitting 
position.  He had an antalgic gait with decreased weight 
bearing on the right lower extremity.  His posture was 
forward flexed.  He had loss of lumbar lordosis.  He was able 
to walk on his heels and toes, but had difficulty walking on 
his toes.  He was able to squat all the way down but had 
trouble getting up.  Range-of-motion testing revealed 80 
degrees of flexion, with extreme difficulty returning to an 
upright position, 15 degrees of extension, 30 degrees of 
rotation bilaterally, and 30 degrees of lateral bending 
bilaterally.  The veteran's spine was nontender throughout.  
Deep tendon reflexes were 2+ and symmetric.  Babinski's 
testing was negative.  Straight leg raising was also 
negative, although tight hamstrings were present bilaterally.  
Sensory examination showed decreased proprioception 
bilaterally and decreased sensation to light touch at the 
left anterior lateral thigh.  Motor strength in the left 
lower extremity was within normal limits.  However, motor 
strength was decreased in the right lower extremity, with 4/5 
for the right hip and knee.  X-rays of the spine were taken 
in October 2003, the findings of which are discussed below.

The examiner provided the following diagnoses: (1) decreased 
sensation on the left lateral thigh consistent with meralgia 
paresthetica, that is a neuropathy of the lateral femoral 
cutaneous nerve innervated by L2-3; (2) lumbar strain; (3) 
lumbar facet syndrome; (4) positive right Fabry's on the 
right consistent with right sacral iliac strain; and (5) X-
ray evidence of progression of degenerative disc disease at 
L5-S1, as compared to findings in August 2001, manifested by 
increased anterior osteophyte formation and slight increase 
in disc height loss.  The examiner also commented that 
fatigue resulted in decreased range of motion of 10 percent, 
and that pain and flare-ups resulted in decreased range of 
motion of 50 percent.   

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's back disability is currently evaluated under 
Diagnostic Code (DC) 5292 for limitation of motion of the 
lumbar spine.  When the RO initially evaluated the veteran's 
back disability, 40 percent was the maximum rating provided 
under DC 5292 for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292.  

The SOC issued in May 2003 also included the provisions of DC 
5293, for intervertebral disc syndrome.  Prior to September 
23, 2002, DC 5293 provided a 40 percent evaluation for severe 
intervertebral disc syndrome, featuring recurring attacks 
with intermittent relief.  A 60 percent evaluation was 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

1.  September 2002 Amendment

The first amendment pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

2.  August 2003 Amendment

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a).  The revised rating criteria became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Although the latest amendment purported to make only 
editorial, not substantive changes to the criteria for 
evaluating intervertebral disc syndrome that became effective 
in 2002, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
initially apparently deleted.  They have since been re-
inserted into the rating schedule somewhat revised.  

In this regard, according to the General Rating Formula for 
Diseases and Injuries of the Spine, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are still to be separately rated 
under an appropriate diagnostic code.  38 C.F.R. § 4.71(a) 
Note (1) preceding Diagnostic Codes 5235-5242; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2), as amended 
by 67 Fed. Reg. 54345-54349 (August 22, 2002).  Further, Note 
(1) to Diagnostic Code 5243 (formerly Diagnostic Code 5293) 
now reads that for purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  Note (2) now provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (2).  

Consequently, the revised criteria effective September 2002 
and September 2003 provide that, in addition to evaluating 
disc disease based on incapacitating episodes, disc disease 
may also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all disabilities, and 
assigning whichever method results in the higher evaluation.  

As to the General Rating Formula for Diseases and Injuries of 
the Spine, the new regulations provide the following rating 
criteria: A 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  38 C.F.R. § 4.71 (2004).

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also provide the following 
Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In addition to applicable schedular criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
Regulation 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Regulation 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement".  38 C.F.R. § 4.45(f).  Thus, pain on 
use is as important in rating a low back disability as is 
limitation of motion, since "functional loss caused by either 
factor should be compensated at the same rate.  

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an evaluation in excess 
of 40 percent for his service-connected low back pain 
syndrome.  

As noted, an evaluation higher than 40 percent is not 
provided under the former criteria for evaluating limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71, DC 5292.  
The Board also finds that an evaluation in excess of 40 
percent is not warranted under the revised rating criteria 
for evaluation limitation of motion of the thoracolumbar 
spine.  In this case, no medical evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine, as required for 
a 50 percent evaluation under the revised criteria.  Indeed, 
range-of-motion testing in July 2002 and November 2003 
revealed flexion from 80 to 90 degrees, extension from 15 to 
30 degrees, and right and left lateral bending from 30 to 40 
degrees.  In short, these findings clearly preclude an 
evaluation in excess of 40 percent under the revised rating 
criteria for range of motion. 

In addition, the Board finds that an evaluation in excess of 
40 percent is not warranted under the old or the revised 
criteria for evaluating intervertebral disc syndrome.  As an 
initial matter, the Board notes that it is not entirely clear 
whether the veteran's service-connected low back pain 
syndrome involves intervertebral disc syndrome.  However, to 
the extent that there is medical evidence of degenerative 
disc disease at L5-S1 as well as neuropathy of the lateral 
femoral cutaneous nerve innervated by L2-3 producing some 
decreased sensation in the left thigh which may or may not be 
related to the veteran's service-connected low back pain 
syndrome, the Board will consider whether the diagnostic 
codes governing the evaluation of intervertebral disc disease 
would provide a higher rating in this case.  

Thus, assuming for discussion purposes that the veteran's 
service-connected disability includes intervertebral disc 
syndrome, an evaluation in excess of 40 percent is not 
warranted under either the old or the revised criteria.  A 60 
percent evaluation under the former criteria required a 
showing of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
However, neurological testing in November 2003 revealed that 
deep tendon reflexes were 2+ and symmetric, that Babinski's 
testing was negative, and that straight leg raising was also 
negative.  Furthermore, motor strength was normal in the left 
lower extremity, while slightly decreased to 4/5 in the right 
knee and hip.  The Board notes that these findings are 
inconsistent with pronounced intervertebral disc syndrome.  

An evaluation higher than 40 percent is also not warranted 
under the revised rating criteria for intervertebral disc 
syndrome.  First, at his October 2003 examination, the 
veteran reported two to three incapacitating episodes during 
the previous year due to his low back pain syndrome.  At no 
time, however, did the veteran indicate that these 
incapacitating episodes lasted more than six weeks during a 
12 month period, nor is there any indication that a physician 
had prescribed bed rest for his incapacitating episodes.  

As for separately evaluating and combining the orthopedic and 
neurologic manifestations of the veteran's service-connected 
back disability, as noted above, the orthopedic 
manifestations of the veteran's service-connected back 
disability would, equate to at most severe limitation of 
motion with flare-ups or 40 percent under the old rating 
schedule and equate to the criteria required for a 20 percent 
evaluation at most under the new General Rating Formula for 
Disease and Injuries of the Spine.  However, no significant 
neurological findings related to the veteran's service-
connected low back pain syndrome have been shown such that 
could potentially result in a higher evaluation under DC 8520 
(sciatic nerve) or DC 8529 (external cutaneous nerve of the 
thigh) when combined when the orthopedic ratings.  

Finally, the Board finds that there is simply no significant 
evidence of weakened movement, excess fatigability with use, 
or incoordination of the lumbar spine which would indicate 
additional functional loss due to pain to warrant an 
evaluation in excess of 40 percent.  The Board emphasizes 
that the veteran's lumbosacral spine  exhibited only slight 
limitation of motion when examined by VA in July 2002 and 
November 2003.  Although the veteran reported pain on motion, 
especially when attempting to straighten up after forward 
flexion, no significant weakness was objectively shown.  The 
July 2002 VA examination report includes a medical opinion 
that the veteran's low back pain caused no significant 
limited functional ability, although limitation of motion was 
present due to pain on use or repetitive forward bending.  
The November 2003 VA examination report also includes a 
medical opinion that fatigue resulted in decreased range of 
motion of 10 percent, and that flare-ups of pain resulted in 
decreased range of motion of 50 percent.  The Board notes 
that these findings do not warrant an evaluation in excess of 
40 percent for the veteran's low back pain syndrome.  Thus, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 have been 
considered as mandated by DeLuca, 8 Vet. App. at 204-07, but 
do not apply in the absence of relevant objective findings. 

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
the veteran's low back pain syndrome.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
must be denied.

D. Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

In this case, the veteran alleges that he stopped working as 
a truck driver in 1995 because his low back pain syndrome 
made it difficult to sit for prolonged periods.  Indeed, the 
veteran's former employer submitted a copy of a signed 
statement by the veteran that he had resigned from the 
company as a truck driver in January 1995, with no reasons 
provided.  Although the Board notes that his low back pain 
syndrome would undoubtedly interfere with his ability to 
drive a truck for a prolonged period, such impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  There is also no 
evidence that the veteran has been hospitalized due to his 
service-connected low back disability during the pendency of 
this claim.  The Board thus finds that the veteran's service-
connected low back pain syndrome does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for low back pain 
syndrome is denied. 


REMAND

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities, namely his low back pain 
syndrome.  Unfortunately, the Board finds that additional 
evidence is needed before it can adjudicate his claim.

The veteran's service-connected disabilities include low back 
pain syndrome, rated as 40 percent disabling; tinnitus, rated 
as 10 percent disabling; as well as prostatitis, scar of the 
left ear lobe, and right inguinal hernia scar, each of which 
has been rated as noncompensably (zero percent) disabling.  
The veteran has a combined disability evaluation of 50 
percent.  38 C.F.R. § 4.25 (2004).

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a TDIU may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his or her disabilities, occupational background, 
and other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b) (2004).

The Board notes that it may not deny a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's service-connected disabilities do not 
prevent him or her from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A.  § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2004); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

In this case, it is unclear whether the veteran's service-
connected disabilities, particularly his low back disability, 
render him unable to secure or follow a substantially gainful 
occupation.  The record shows that the veteran voluntarily 
resigned from his job as truck driver in January 1995.  
However, medical records indicate that the veteran has 
trouble with prolonged sitting because of low back pain.  The 
record also includes a January 2002 opinion from Dr. E.R. 
that the veteran's back pain would make it difficult for him 
to work.  This opinion, however, was provided based on a 
review of some medical records rather than an examination of 
the veteran.  Furthermore, none of the VA examination reports 
discusses the impact of the veteran's ability to secure and 
maintain gainful employment.  A remand is therefore required 
to obtain a medical opinion concerning the issue of 
employability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA general medical examination, and 
any other indicated specialty 
examinations, to determine the effect of 
his service-connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
include: (1) low back pain syndrome, (2) 
tinnitus, (3) prostatitis, (4) scar of 
the left earlobe, and (5) a right 
inguinal hernia scar.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it 
complies with the directives of this 
Remand.  If not, the RO should implement 
corrective procedures.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
rating based on individual 
unemployability by reason of service-
connected disabilities.  If the benefit 
sought is not granted, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 


the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


